Order entered May 29, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01466-CR

                                  EDER MORALES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-63241-W

                                             ORDER
       The Court ORDERS Darline King LaBar to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 96, 126, 132, and 143.

       We DIRECT the Clerk to send copies of this order to Darline King LaBar, official court

reporter, 363rd Judicial District Court, and to counsel for all parties.

                                                        /s/    ADA BROWN
                                                               JUSTICE